United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 07-2246
                                      ___________

St. Paul Fire and Marine Insurance         *
Company; Charter Oak Insurance             *
Co.,                                       *
                                           *
            Plaintiffs - Appellees,        *
                                           *   Appeal from the United States
      v.                                   *   District Court for the Western
                                           *   District of Missouri.
Building Construction Enterprises,         *
Inc.,                                      *
                                           *
            Defendant - Appellant,         *
                                           *
      v.                                   *
                                           *
Building Construction Enterprises,         *
Inc.,                                      *
                                           *
            Third Party Plaintiff -        *
            Appellant,                     *
                                           *
      v.                                   *
                                           *
North River Insurance Company,             *
                                           *
            Third Party Defendant -        *
            Appellee,                      *
                                           *
Great American Alliance Insurance          *
Company,                                   *
                                           *
            Third Party Defendant.         *
                                    ___________

                              Submitted: February 15, 2008
                                  Filed: May 23, 2008
                                  ___________

Before MELLOY, GRUENDER, and SHEPHERD, Circuit Judges.
                          ___________

MELLOY, Circuit Judge.

       Appellant, a general contractor, sought coverage under two insurance policies
for expenses associated with the repair and reconstruction of a subcontractor’s
installation of underground concrete structures at a military base in Fort Riley,
Kansas. Appellee-insurers brought the present declaratory judgment action to
determine whether they owed coverage. The district court1 applied Missouri law, the
law of the forum state, to determine whether Missouri or Kansas substantive law
should govern the insurance policies. See Eggleton v. Plasser & Theurer Exp. Von
Bahnbaumaschinen Gesellschaft, MBH, 495 F.3d 582, 585 (8th Cir. 2007) (stating
that the law of the forum state controls the choice-of-law analysis). The district court
determined that, under Missouri law, the multi-factored test contained in Restatement
(Second) of Conflict of Laws § 188 controlled and required examination of the states’
contacts with the present case.

      Applying the Section 188 test, the district court found that Missouri had more
substantial contacts than did Kansas. Appellant, a Kansas corporation, had its
headquarters in Missouri. Appellant carried out general construction activities in
several states but performed only about 10% of its activities in Kansas. The parties
otherwise had substantial contacts with Missouri: Missouri was not only the location
of Appellant’s headquarters, but the location of Appellant’s insurance agent and the

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                          -2-
place of contracting for the purpose of entering into the insurance contracts. After
finding that Missouri law governed the insurance policies, the district court held that
Missouri law did not require Appellees to provide coverage for Appellant’s claim.

      Appellant argued below that a different Restatement provision, Restatement
(Second) of Conflict of Laws § 193, should control and would treat the site of the
alleged harm, Kansas, as a controlling factor in the choice-of-law determination.
Appellant also argued that Kansas law should apply even under the test of Section
188. On appeal, Appellant concedes that if Missouri law controls there is no
coverage. Appellant argues, however, that the district court erred in applying
Missouri law.

         “We review the district court’s choice-of-law determination de novo.” Id.
Missouri has adopted Restatement (Second) of Conflict of Laws §§ 188 and 193.
Viacom, Inc. v. Transit Cas. Co., 138 S.W.3d 723, 724–25 (Mo. 2004). Section 188
is a general choice-of-law test for use when a contract contains no choice-of-law
provision. It is a multi-factored test for assessing the contacts a state has with the
parties and the underlying events in a case. See Viacom, 138 S.W.3d at 725
(describing Section 188). Section 193 is a more specific choice-of-law provision that
addresses “contracts of fire, surety or casualty insurance” and treats the principal
location of the insured risk as the most important factor in the choice-of-law
determination. See Restatement (Second) of Conflict of Laws § 193 (“The validity
of . . . [the] insurance and the rights created thereby are determined by the local law
of the state which the parties understood was to be the principal location of the insured
risk during the term of the policy . . . .” ).

       The insurance policies in the present case were multiple-risk policies with
coverage areas defined as the United States and Canada and without choice-of-law
provisions. With multiple-risk insurance policies, there often will be no principal
location for the insured risk. In such circumstances, the general, multi-factored test


                                          -3-
of Section 188, rather than the site-specific test of Section 193, typically controls.
See Restatement (Second) of Conflict of Laws § 193 cmt. a (stating that in cases
where “there may be no principal location of the insured risk . . . the location of the
risk can play little role in the determination of the applicable law. The law governing
insurance contracts of this latter sort must be determined in accordance with the
principles set forth in the rule of § 188.”); Restatement (Second) of Conflict of Laws
§ 193 cmt. b (stating that situations where the risk cannot “be located, at least
principally, in a single state . . . and where the location of the risk has less
significance, include . . . where the policy covers a group of risks that are scattered
throughout two or more states.”). Comment f to Section 193, however, instructs that
when a multiple-risk policy incorporates the statutory forms from several states, courts
may elect to treat the single, multiple-risk policy as though it were a collection of
separate, single-risk policies, each governed by the law of a different state.
See Restatement (Second) of Conflict of Laws § 193 cmt. f (“[T]he single policy will
usually incorporate the special statutory forms of the several states involved.
Presumably, the courts would be inclined to treat such a case, at least with respect to
most issues, as if it involved [several] policies, each insuring an individual risk.”).

       The district court determined that there was no principal location for the insured
risk in this case such that the multi-factored Section 188 test, rather than the site-
specific Section 193 test, applied. In reaching this conclusion, the district court
emphasized that Appellant conducted business in several states and that nothing in the
policies indicated the parties anticipated Kansas would be a primary location for the
insured risks.

       In arguing that there was a primary location for the insured risk and that the
site-specific test of Section 193 should apply, Appellant urged the court to treat each
one of its many underlying, written construction contracts as a separately insured
contract, each setting forth a clearly defined location for a primary insured risk. In
making this argument, Appellant pointed out that one of the insurance policies


                                          -4-
provided that each written construction contract would be deemed a “designated
contract.” Appellant inferred that the policy’s labeling of each written construction
contract as a “designated contract” placed the present case squarely within the
circumstances described by Comment f to Section 193.

       While one of the policies, in fact, used the term “designated contracts,” and the
other used the term “described projects” we find no indication that the parties intended
a different state’s laws to control interpretation of the insurance policies for each
written construction contract. The policy that contained the term “designated
contracts” used that term in a section defining total aggregate policy limits and policy
limits for designated contracts. The policy that contained the term “described
projects” used that term in a section addressing deductibles. Neither policy, however,
set forth a mechanism for Appellant to provide Appellees with copies of the written
construction contracts or to inform Appellees of the sites of the work to be performed.
Also, Appellant does not claim to have communicated information about its many
written construction contracts to Appellees. Accordingly, while the policies
demonstrate that the parties envisioned certain coverage limits or deductibles might
apply on a project by project basis, there was no indication within the insurance
policies or in subsequent documents that it was “possible to predict with fair accuracy
where the risk [would] be located, or at least principally located, during the life of the
policy.” Restatement (Second) of Conflict of Laws § 193 cmt. b.

       As noted, the district court ultimately determined that there was no single
principal location for the insured risk under the policies such that the general test of
Section 188 rather than the site-specific test of Section 193 controls. We agree with
the district court’s conclusion that Missouri law required the application of Section
188. We also agree with its ultimate conclusion that Missouri had more substantial
contacts than did Kansas. We have considered Appellant’s other arguments, and for
the reasons set forth in the district court’s well-reasoned opinion, we affirm.
                         ______________________________


                                           -5-